DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 5/13/2021.  Claims 1-4 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
2.	An Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
3.	The drawings that were filed on 5/13/2021 have been considered by the examiner.
4.	The drawings are objected to because the drawings are replete with errors including 
having no reference numbers and lacking a description in the specification. Specifically, Figures 2-5 have no reference numbers in the drawings and the specification.  Reference numbers are needed in the drawings and the specification because without such indications, it is unreasonably difficult to follow the flowcharts, schematics, and the specification.  The reference numbers also need to be included in the specification to adequately provide a detailed explanation of the invention in the disclosure.  Corrected drawing sheets are required that adequately represent and correspond with the subject matter described in the specification including the reference numbers. See 37 CFR 1.83 Content of Drawing and 37 CFR 1.84 Standards for Drawings.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
7.	Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Non-text elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a non-text element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.
8.	The disclosure is objected to because of the following informalities:
 “VCU7”should read as ─VCU 7.─
Appropriate correction is required.
Claim Objections
9.	Claim 1 is objected to because of the following informalities:
It is recommended that “VCU” reads as ─vehicle controller VCU─ for at least the first occurrence in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form, replete with indefinite language, and potentially a machine translation. Further, the claims are not drafted consistent with claims outlined in the MPEP.  See 37 CFR 1.75 Claims and 1.436 The Claims.  The structure which makes up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.
11.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
12.	Claim 1 recites the limitation "the actual output torque" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 1 recites the limitation "the fault coefficient of each hub motor" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 1 recites the limitation "the ratio of the actual output torque T of the hub motor" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 1 recites the limitation "the required output torque Tri" in Lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 1 recites the limitation "the ideal working state" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 1 recites the limitation "the fault identification of the hub motor" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 1 recites the limitation "the fault state" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.
19.	Claim 1 recites the limitation "the power system fault" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.
20.	Claim 1 recites the limitation "the output torque" in Line 24.  There is insufficient antecedent basis for this limitation in the claim. Further, because of the lack of proper antecedent basis, it is unclear if the output torque is the same as the required torque, actual torque, or if it is some different torque.
21.	Claim 1 recites the limitation "the fault modes of the current vehicle" in Lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.
22.	Claim 1 recites the limitation "the number and position of the faulty hub motors" in Line 32.  There is insufficient antecedent basis for this limitation in the claim.
23.	Claim 1 recites the limitation "the vehicle fault modes" in Line 33.  There is insufficient antecedent basis for this limitation in the claim. Further, because of the lack of proper antecedent basis, it is unclear if the vehicle fault modes are the same as the fault modes in Lines 30-31.
24.	Claim 1 recites the limitation "the compensation of the transverse and longitudinal driving force of the vehicle" in Lines 42-43.  There is insufficient antecedent basis for this limitation in the claim.
25.	Claim 1 recites the limitation "the vehicle VCU" in Line 49.  There is insufficient antecedent basis for this limitation in the claim.
26.	Claim 1 recites the limitation "the path planning layer" in Line 49.  There is insufficient antecedent basis for this limitation in the claim.
27.	Claim 1 recites the limitation "the CAN bus" in Lines 49-50.  There is insufficient antecedent basis for this limitation in the claim.
28.	Claim 1 recites the limitation "the fault report" in Line 50.  There is insufficient antecedent basis for this limitation in the claim.
29.	Claim 1 recites the limitation "the original planned path" in Line 51.  There is insufficient antecedent basis for this limitation in the claim.
30.	Claim 1 recites the limitation "the current vehicle driving environment" in Line 52.  There is insufficient antecedent basis for this limitation in the claim.
31.	Claim 1 recites the limitation "the target" in Line 53.  There is insufficient antecedent basis for this limitation in the claim.
32.	Claim 1 recites the limitation "the fault report" in Line 50.  There is insufficient antecedent basis for this limitation in the claim.
33.	Claim 1 recites the limitation "the energy supply of the hub motor" in Line 60.  There is insufficient antecedent basis for this limitation in the claim.
34.	Claim 1 recites the limitation "the brake-by-wire system" in Lines 60-61.  There is insufficient antecedent basis for this limitation in the claim.
35.	Claim 1 recites the limitation "the driving speed" in Line 62.  There is insufficient antecedent basis for this limitation in the claim.
36.	The term “ideal” in Claim 1 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The working state is rendered indefinite because it is not clear what the ideal state is.
37.	The term “short” in Claim 1 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time to recover a power system fault is rendered indefinite because it is not clear how many seconds, minutes, hours, etc. the recovery takes for it to be considered “short.”
38.	The term “low” in Claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The speed the vehicle is capable of driving is rendered indefinite because it is not clear what specific speed value is considered to be “low.”
39.	The term “complex” in Claim 1 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The path for tracking the vehicle is rendered indefinite because it is not clear what is considered a complex path.
40.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood what is meant by “CAN bus.” The claims and specification do not further define or unabbreviated the CAN bus and therefore, it is not clear what exactly a CAN bus is in the terms of the application. The claims are being interpreted as the CAN bus being a type of communication.  Claim 2 has the same limitation as Claim 1 except for its dependency and is rejected for the same reasoning.
41.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood how the fault coefficient is determined. More specifically, it is unclear how the ratio and time values are related to the fault coefficients. The claims are being interpreted as a threshold for determining faults.
42.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood what is meant by “CAN bus.” The claims and specification do not further define or unabbreviated the CAN bus and therefore, it is not clear what exactly a CAN bus is in the terms of the application. The claims are being interpreted as the CAN bus being a type of communication.  Claim 2 has the same limitation as Claim 1 except for its dependency and is rejected for the same reasoning.
43.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood what is mean by “braking measures should be taken.”  More specifically, it is not clear if the braking measures are actually taken. The claims are being interpreted as the vehicle is controlled to brake or the vehicle is controlled to not brake.
44.	Claim 2 recites the limitation "the current driving state" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
45.	Claim 2 recites the limitation "the sensor signal" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
46.	Claim 2 recites the limitation "the reference driving state of the vehicle" in Line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
47.	Claim 2 recites the limitation "the vehicle planning decision-making layer" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
48.	Claim 2 recites the limitation "the on-board industrial computer" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
49.	Claim 2 recites the limitation "the deviation" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
50.	Claim 2 recites the limitation "the existing tracking control strategy" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
51.	Claim 2 recites the limitation "the Kalman filter observer" in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
52.	Claim 2 recites the limitation "the measured values" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
53.	Claim 2 recites the limitation "the vehicle speed sensor," “the yaw angle acceleration sensor,” and “the wheel speed sensor” in Lines 14-16.  There is insufficient antecedent basis for this limitation in the claim.
54.	Claim 2 recites the limitation "the real-time estimated value of the actual output torque" in Lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
55.	Claim 3 recites the limitation "the original control strategy" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
56.	Claim 3 recites the limitation "the fault-tolerant tracking control strategy" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
57.	Claim 3 recites the limitation "the yaw moment" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
58.	Claim 3 recites the limitation "the direct yaw moment control method" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
59.	Claim 3 recites the limitation "the required yaw moment compensation value" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
60.	Claim 3 recites the limitation "the working limit" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
61.	The term “large” in Claim 3 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The required yaw moment compensation value is rendered indefinite because it is not specific what value the compensation value must be to be considered “too large.”
62.	Claim 4 recites the limitation "the low-speed limit value" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
63.	Claim 4 recites the limitation "the emergency braking condition" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
64.	Claim 4 recites the limitation "the brake" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
65.	Claim 4 recites the limitation "the low speed limit" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, because of the lack of proper antecedent basis, it is unclear if the low speed limit is the same as the low-speed limit value in Line 3.
66.	Claim 4 recites the limitation "the vehicle braking deceleration" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
67.	Claim 4 recites the limitation "the safe braking deceleration" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
68.	Regarding Claim 4, the claim is indefinite because it cannot be clearly understood how to vehicle is controlled in step (3) of S3. More specifically, as claimed in Claim 1, (3) of S3, emergency braking takes place regardless of the situation as explained by recited “no matter whether the driving environment where the vehicle is located at present is capable of guaranteeing the safety of the vehicle during emergency braking, braking measures should be taken…” Therefore, Claim 4 is indefinite because it is unclear how there are conditions for emergency braking when emergency braking occurs regardless of the driving environment of the vehicle.
	
Examiner Note
69.	If Examiner’s interpretation is incorrect as to Applicant’s intent of the claim and phrase at issue (making the current substantive grounds of rejection inapplicable), updating the grounds of rejection based on Applicant’s clarification/correction will not be considered a new ground of rejection.  Any clarification/correction will not be the basis for the Office issuing a second Non-Final action.

Claim Rejections - 35 USC § 103
70.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
71.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

72.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
73.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 110481338 A) in view of Huang (US 20170297549 A1).
74.	Regarding Claim 1, Fu teaches a fault-tolerant tracking control method of a four-wheel… autonomous vehicle, comprising the steps of (Fu: [Page 2, Lines 3-4] "The invention relates to the technical field of failure control of an in-wheel motor vehicle, in particular to a failure control method [fault tracking control] of an in-wheel motor vehicle [of four-wheel vehicle] and a vehicle controller."):
SO: setting initial conditions; wherein a four-wheel distributed electric drive autonomous vehicle is equipped with hub motors in four wheels to provide power; the actual output torque of each hub motor during normal driving is Ti, i = 1, 2, 3, 4, which corresponds to a left front wheel, a right front wheel, a left rear wheel and a right rear wheel, its value is equal to the output torque Ti required for vehicle tracking, i = 1, 2, 3, 4, and the output torque of each hub motor is separately and independently controlled by the corresponding motor controller (Fu: [Page 2, Lines 7-9] and [Page 9, Lines 12-16] "For the development of in-wheel motor-driven vehicles in the electric vehicle industry, the distributed in-wheel motor drive system can independently control [hub motors to provide power in four wheels] each wheel at any time [separately and independently controlled], and directly send torque and other instructions to the wheels [output torque to front left, front right, rear left, and rear right wheels] through the motor controller."  Also, "Set constraints to calculate the longitudinal driving force of each wheel: Among them, Ω is the constraint parameter, Hy is the distribution weight coefficient, Ytarget is the longitudinal driving force and yaw moment matrix, FZij is the vertical force of each wheel, Fxij is the longitudinal driving force [output torque] of each wheel, ij = fl, fr, rl, rr, fl are front left wheels, fr is front right wheels, rl is rear left wheels, and rr is rear right wheels.");
The fault coefficient of each hub motor is set as ξ, i = 1, 2, 3, 4, its value is the ratio of the actual output torque Ti of the hub motor to the required output torque Tri, the value range is [0, 1]; when the fault coefficient of each hub motor of the vehicle is 1, it is in the ideal working state; when the fault coefficient of a hub motor is 0, it means that the wheel has completely lost the driving force of the motor; when the fault coefficient of a hub motor is between 0 and 1, it means that the wheel motor can still provide some required driving torque; the fault identification of the hub motor is set as Si, i = 1, 2, 3, 4, when a hub motor works normally, Si is 0, if it is in the fault state, Si is set to 1 (Fu: [Page 5, Lines 1-4] "The vehicle controller collects real-time vehicle failure motor information and selects the driving mode under the failure fault according to the number and position of the failure motors [fault identification of hub motors]. This embodiment fully considers the vehicle failure motor all possible situations." Note that the fault identification coefficient is in a range because it is binary.  There is either a fault of a motor determined (value is 0) or no fault determined (value is 1) for an ideal vehicle state that is determined for each of the wheels.);
And the power system fault cannot be recovered in a short time by restarting the motor or the vehicle is in a state that does not have the conditions for immediate repair (Fu: [Page 4, Lines 18-20] and [Page 12, Lines 22-27] "During the driving of a distributed drive vehicle, a sudden failure of the drive hub motor may cause the drive motor to fail. At this time, if the safety control of the vehicle is not performed in time, the power imbalance caused by the failure of the failed motor to respond will seriously affect the driving safety."  Also, "When the two-motor fault, three-motor and four-motor faults [power system fault is in state that does not have immediate repair] on the same side occur during vehicle fault detection, the present invention selects a rapid stopping mode fault processing method to ensure the safety of the vehicle. Based on the driving theory in this failure mode, when the vehicle is in a straight driving condition, it is necessary to immediately control the motor load to zero [cannot be recovered in short time] and perform emergency braking and stopping; when the vehicle is in a steering condition, the vehicle needs to provide additional yaw moment to control the vehicle's stability."); 
S1: obtaining the output torque and the fault coefficient of a hub motor (Fu: [Page 5, Lines 1-4] and [Page 10, Lines 3-4] "The vehicle controller collects real-time vehicle failure motor information and selects the driving mode under the failure fault according to the number and position of the failure motors [fault identification coefficient of hub motors]. This embodiment fully considers the vehicle failure motor all possible situations."  Also, "Combined with vehicle dynamics theory, the longitudinal driving force of each wheel of the vehicle is determined. The output torque of the motor can be obtained." Note that the fault identification coefficient is determined as either a fault of a motor (value is 0) or no fault (value is 1) for each of the wheels.);
S2: fault diagnosis and fault-tolerant tracking, wherein the flow is as follows: first, it is judged whether the vehicle power system enters a fault state; if the fault coefficient of a certain hub motor is kept below 0.8 for more than 10s or below 0.2 for more than 2s, it is considered that the hub motor is in the fault state, Si is set to 1, entering the fault-tolerant tracking link (As currently claimed, independent Claim 1 recites the limitation "if the fault coefficient of a certain hub motor is kept below 0.8 for more than 10s or below 0.2 for more than 2s, it is considered that the hub motor is in the fault state, Si is set to 1, entering the fault-tolerant tracking link." Ignoring the interpretation issues caused by the indefiniteness rejections noted, the inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim.  In Claim 1, only one of the options is explicitly defined (actions are taken if the fault tolerant coefficient is kept below 0.8 for more than 10s or below 0.2 for more than 2s). As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. if the fault tolerant coefficient is above 0.8, below 0.8 for less than 10s, or below 0.2 for less than 2s). Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action. This will be the interpretation for Claim 1. As a related issue, Claims 2-4 base their dependence as arising solely out of the non-invoked optional limitation.  Thus, Claims 2-4 are also non-invoked. Specifically, because the independent claim limitation from which the dependent claims arise from/are based upon will not be substantively examined, these dependent claims will also not be substantively examined. Claims 2-4 are rejected based on their dependency to independent Claim 2-4.);
In the fault-tolerant tracking link, first, it is necessary to judge the fault modes of the current vehicle to determine whether the vehicle is in a controllable state at present: according to the number and position of the faulty hub motors, the vehicle fault modes are classified into six types, including: (1) fault of a single motor at any position; (2) fault of two motors on the same side; (3) fault of two motors on different sides and same axes; (4) fault of two motors on different sides and different axes; (5) fault of three motors at any position; (6) fault of all four motors; according to engineering experience, the vehicle is still in controllable state in (1) to (5) fault modes, and the vehicle is in completely uncontrollable state in (6) fault mode (Fu: [Page 5, Lines 4-7] "The main types of failure are: single motor failure, two coaxial motor failures [fault of two motors on same axes], two motor failures on the same side, two motor failures on different axes and different sides, three motor failures, and full motor failure. According to the number and location of failed motors [according to number and position of faulty hub motors], the driving mode of the vehicle is determined [determine controllable state].");
And S3: using different control logics for different fault modes: (1) when the vehicle is in any one of (1) (2) (3) (4) fault modes, the vehicle is in a controllable state, the compensation of the transverse and longitudinal driving force of the vehicle is realized through other hub motors and active steering systems working normally, and the vehicle realizes fault-tolerant tracking in (1) (2) (3) (4) fault modes through compensation (Fu: [Page 4, Lines 40-43], [Page 5, Lines 12-13], and [Page 12, Lines 11-15] "If the number of in-wheel motor failures is one [fault mode is (1)], the in-wheel motors on the opposite sides of the coaxial motor are controlled [compensation of driving force] to stop running and then enter the two-wheel drive mode; if the two in-wheel motors on the opposite coaxial side fail, the two-wheel drive mode is entered; If two hub motors on different sides of the same shaft fail, enter the two-wheel drive mode..."  Also, "Drive mode under dual motor failure [fault mode is (2) (3) or (4)]: When two motor failures occur during driving of the vehicle, the vehicle enters the secondary limp mode [compensation of driving force]."  Also, "When the vehicle detects a failure of the two motors on the same side [fault of (2)], and the two motors on the opposite side can work normally, the vehicle will lose driving stability at this time, so the motor cannot be controlled to drive the vehicle to continue limp driving [compensation of driving force]. In this state, the vehicle is allocated longitudinal driving force [longitudinal compensation] to the normal motor [compensation through other hub motors] according to the motor failure position and the vehicle steering direction [compensation for transverse driving force], so as to control the vehicle to stop safely and stably.");
(2) when the vehicle is in (5) fault mode, although the vehicle is in a controllable state, the vehicle is capable of only driving at a very low speed and uncapable of tracking effectively in the face of complex paths; at this time, the vehicle VCU reports the fault to the path planning layer through the CAN bus… the path planning layer abandons the original planned path and re-plans the path according to the current vehicle driving environment with a safe parking spot as the target; the vehicle VCU tracks the re-planned path, drives at a low speed and stops at a safe parking spot at last (Fu: [Page 5, Lines 17-19] and [Page 11, Lines 19-23] "Three-motor and four-motor failure drive modes: When the vehicle fault system detects that three [vehicle is in (5) fault mode] or more motors have failed, the vehicle should quickly enter the three-stage limp mode, and it should quickly enter the parking mode [capable of only driving at low speed, abandon original planned path and path is re-planned]."  Also, "Control strategy under normal working of single motor: When the vehicle detects that a single motor works normally and the remaining three motors fail, the vehicle cannot control the motor to drive the vehicle to continue driving [uncapable of complex paths]. In this state, the longitudinal driving force of the normal motor is distributed according to the position of the motor failure and the steering direction of the vehicle, so as to control the vehicle to stop [re-planned path] stably and safely [stop according to environment with safe parking spot as target].");
	And (3) when the vehicle is in (6) fault mode, the vehicle is in an uncontrollable state; at this time, the vehicle is uncapable of avoiding danger in an emergency; no matter whether the driving environment where the vehicle is located at present is capable of guaranteeing the safety of the vehicle during emergency braking, braking measures should be taken, that is, the vehicle actively cuts off the energy supply of the hub motor, and the brake-by-wire system adopts emergency braking or controlled deceleration braking scheme according to the driving speed of the vehicle at this time (Fu: [Page 5, Lines 17-19] and [Page 12, Lines 22-27] "Three-motor and four-motor failure drive modes [vehicle is in (6) fault mode]: When the vehicle fault system detects that three or more motors have failed, the vehicle should quickly enter the three-stage limp mode, and it should quickly enter the parking mode [uncontrollable state, adopt emergency braking]."  Also, "When the two-motor fault, three-motor and four-motor faults on the same side occur during vehicle fault detection, the present invention selects a rapid stopping mode fault processing method to ensure the safety of the vehicle. Based on the driving theory in this failure mode, when the vehicle is in a straight driving condition, it is necessary to immediately control the motor load to zero [cuts of energy supply to hub motor] and perform emergency braking and stopping; when the vehicle is in a steering condition, the vehicle needs to provide additional yaw moment to control the vehicle's stability." Note that a skilled practitioner would recognize that the emergency braking is controlled at any vehicle speed and the deceleration is based on the driving speed of the vehicle at the time because the braking occurs at any vehicle speed.).
	Fu fails to explicitly teach a… control method of a… distributed electric drive autonomous vehicle, comprising the steps of: S2: fault diagnosis and fault-tolerant tracking, wherein the flow is as follows: first, it is judged whether the vehicle power system enters a fault state; if the fault coefficient of a certain hub motor is kept below 0.8 for more than 10s or below 0.2 for more than 2s, it is considered that the hub motor is in the fault state, Si is set to 1, entering the fault-tolerant tracking link; and after receiving the fault report from the CAN bus.
	However, in the same field of endeavor, Huang teaches a fault-tolerant tracking control method of a four-wheel distributed electric drive autonomous vehicle, comprising the steps of (Huang: [0003] "A method of isolating fault [fault tolerant tracking] in an electric motor assisted braking system [four wheel electric drive autonomous vehicle] of a vehicle includes calculating a value for each of a plurality of fault signature components and comparing each of the calculated values of the plurality of fault signature components to a respective threshold value for each fault signature component."):
The fault coefficient of each hub motor is set as ξ, i = 1, 2, 3, 4, its value is the ratio of the actual output torque Ti of the hub motor to the required output torque Tri, the value range is [0, 1]; when the fault coefficient of each hub motor of the vehicle is 1, it is in the ideal working state; when the fault coefficient of a hub motor is 0, it means that the wheel has completely lost the driving force of the motor; when the fault coefficient of a hub motor is between 0 and 1, it means that the wheel motor can still provide some required driving torque; the fault identification of the hub motor is set as Si, i = 1, 2, 3, 4, when a hub motor works normally, Si is 0, if it is in the fault state, Si is set to 1 (Huang: [0030] "As discussed above, the controller may also directly measure actual output torque of the motor, T.sub.I,m. According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque [actual output torque] of the electric motor of the electric-assist braking system and an estimated output torque [required output torque]. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 of a fault signature profile. D.sub.em2=T.sub.I,m−T.sub.t,est (6)." Note that a skilled practitioner would recognize that taking a difference of the actual and required torque is another similar way to determine a fault coefficient. One could easily convert the difference of torques into a ratio to make the same conclusions. For example, if D.sub.em2 is negative, the actual torque is less than the required torque. This could be converted into a ratio of T.sub.I,m/T.sub.t,est, to determine a ratio with values between 0 and 1. The converted ratio would also provide information such as there is torque provided because the actual torque would be greater than 0, resulting in the ratio being greater than 0. Also, the converted ratio would provide information such that the wheel has completely lost torque because the actual torque would be 0, resulting the ratio also being 0.);
S1: obtaining the output torque and the fault coefficient of a hub motor (Huang: [0026] and [0030] "The controller may store in memory algorithms that include mathematical models for a number of different system attributes. In one example, the model may assess electric motor attributes such as voltage and output torque [obtain output torque]."  Also, "As discussed above, the controller may also directly measure actual output torque of the motor, T.sub.I,m. According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque [actual output torque] of the electric motor of the electric-assist braking system and an estimated output torque [required output torque]. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 [fault coefficient] of a fault signature profile. D.sub.em2 = T.sub.I,m−T.sub.t,est (6).");
S2: fault diagnosis and fault-tolerant tracking, wherein the flow is as follows: first, it is judged whether the vehicle power system enters a fault state; if the fault coefficient of a certain hub motor is kept below 0.8 for more than 10s or below 0.2 for more than 2s, it is considered that the hub motor is in the fault state, Si is set to 1, entering the fault-tolerant tracking link (Huang: [0006] and [0039] "The processor is also programmed to compare each of the values of the plurality of fault signature components to a respective threshold value for each fault signature component. The processor is further programmed to automatically execute a control action to indicate a detected fault of at least one component of the remote system in response to at least one of the calculated values of the plurality of fault signature components exceeding its respective threshold value."  Also, "The controller is programmed to classify faults based on the mathematical behavior of the deviation values [judge whether power system enters a fault state]. For example, the controller may consider different attributes of the trends of the deviation values such as a time dependency of the change in residual values (e.g., whether the trend is abrupt, incipient or intermittent). The controller may also take into account the type of change of a deviation value (e.g., overall magnitude and/or whether the deviation is additive or multiplicative). The controller may further consider the particular source of the deviation value (i.e., which component causes a change in deviation—controller, actuator, sensor, processor, etc.). In some examples, the type of control response or control action varies depending on the particular behavior of the relevant deviation values." Note that faults are determined using time and a change in residual value. This affects the fault coefficient because the actual torque value changes the ratio). Additionally, as currently claimed, independent Claim 1 recites the limitation "if the fault coefficient of a certain hub motor is kept below 0.8 for more than 10s or below 0.2 for more than 2s, it is considered that the hub motor is in the fault state, Si is set to 1, entering the fault-tolerant tracking link." Ignoring the interpretation issues caused by the indefiniteness rejections noted, the inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim. In Claim 1, only one of the options is explicitly defined (actions are taken if the fault tolerant coefficient is kept below 0.8 for more than 10s or below 0.2 for more than 2s). As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. if the fault tolerant coefficient is above 0.8, below 0.8 for less than 10s, or below 0.2 for less than 2s). Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action. This will be the interpretation for Claim 1. As a related issue, Claims 2-4 base their dependence as arising solely out of the non-invoked optional limitation.  Thus, Claims 2-4 are also non-invoked. Specifically, because the independent claim limitation from which the dependent claims arise from/are based upon will not be substantively examined, these dependent claims will also not be substantively examined. Claims 2-4 are rejected based on their dependency to independent Claim 2-4.);
And at this time, the vehicle VCU reports the fault to the path planning layer through the CAN bus; after receiving the fault report from the CAN bus… (Huang: [0006] and [0022] "A server includes at least one processor programmed to establish communication with a remote system and receive a value for each of a plurality of fault signature components from the remote system. The processor is also programmed to compare each of the values of the plurality of fault signature components to a respective threshold value for each fault signature component."  Also, "The controller is in communication with a number of sensors to receive data indicative of the performance of various vehicle components." Note that a skilled practitioner would recognize that CAN communication is between a controller and its applications including the sensors that gather the information.).
Fu and Huang are considered to be analogous to the claim invention because they are in the same field of vehicle failure and control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu to incorporate the teachings of Huang to include a distributed electric driver autonomous vehicle to use a torque ratio to determine the fault identification for fault diagnosis, for tracking if the fault coefficient is kept below a value for a certain amount of time, and communicating the fault report because it provides the benefit of determining vehicle failure which provides the additional benefit of increased safety for the passengers, surroundings, and vehicle.
75.	Regarding Claim 2, Fu and Huang remains as applied above in Claim 1, and further, Fu teaches obtaining the current driving state of the four-wheel distributed electric drive autonomous vehicle by a relevant on-board controller; transmitting the sensor signal to the VCU… calculating and providing the reference driving state of the vehicle by the vehicle planning decision-making layer in the on-board industrial computer, and transmitting the reference driving state to the VCU… calculating the required output torque of the hub motor through the existing tracking control strategy by the VCU (Fu: [Page 10, Lines 11-18] "This can be used to obtain the normal yaw moment value when the vehicle is limp. Combined with vehicle dynamics theory, the longitudinal driving force of each wheel of the vehicle is determined [determine current driving state to send signal to controller]. The output torque of the motor can be obtained. According to the above calculation of the dynamic weight coefficient and stability weight coefficient of the automobile and the secondary planning distribution of the yaw moment, the real-time required longitudinal driving force of the wheel motor under different limp conditions can be obtained [determine required output torque through control strategy]... The vehicle controller sends the target torque [transmit reference driving state of vehicle] command to the corresponding motor controller, which controls the corresponding in-wheel motor without any trouble, so that the vehicle enters the limp mode safely and smoothly.");
And estimating the actual output torque of each hub motor in real time through the Kalman filter observer set in the VCU based on the measured values of the vehicle speed sensor, the yaw angle acceleration sensor and the wheel speed sensor (Fu: [Page 10, Lines 5-8] and [Page 10, Lines 21-23] "In this embodiment, limiting conditions such as stability parameters and ground adhesion are set to perform threshold constraint, and the longitudinal driving force of the effective wheels of the vehicle can be obtained, so as to determine the output torque of the motor of the vehicle [estimating actual output torque], and use the quadratic programming algorithm [using Kalman filter] to find the optimal X is the longitudinal driving force of each wheel."  Also, "The lower-level control optimizes the allocation strategy based on the position and number of failed hub motors, combined with the vehicle speed and steering wheel angle [based on measured values, yaw angle acceleration and wheel speed], so that the car can provide the torque value required by the vehicle [from required torque] in the limp drive mode at different levels.");
	Fu fails to explicitly teach Si: obtaining the output torque and the fault coefficient of a hub motor comprises: transmitting the sensor signal to the VCU through the CAN bus; …and transmitting the reference driving state to the VCU through the CAN bus; according to the deviation between the current driving state and the reference driving state of the vehicle, calculating the required output torque of the hub motor through the existing tracking control strategy by the VCU; and calculating the fault coefficient of the hub motor from the real-time estimated value of the actual output torque and the required output torque.
	However, in the same field of endeavor, Huang teaches Si: obtaining the output torque and the fault coefficient of a hub motor comprises (Huang: [0026] and [0030] "The controller may store in memory algorithms that include mathematical models for a number of different system attributes. In one example, the model may assess electric motor attributes such as voltage and output torque [obtain output torque]."  Also, "As discussed above, the controller may also directly measure actual output torque of the motor, T.sub.I,m. According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque [actual output torque] of the electric motor of the electric-assist braking system and an estimated output torque [required output torque]. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 [fault coefficient] of a fault signature profile. D.sub.em2=T.sub.I,m−T.sub.t,est (6)."): 
Obtaining the current driving state of the four-wheel distributed electric drive autonomous vehicle by a relevant on-board controller, transmitting the sensor signal to the VCU through the CAN bus; calculating and providing the reference driving state of the vehicle by the vehicle planning decision-making layer in the on-board industrial computer, and transmitting the reference driving state to the VCU through the CAN bus; according to the deviation between the current driving state and the reference driving state of the vehicle, calculating the required output torque of the hub motor through the existing tracking control strategy by the VCU (Huang: [0026] and [0030] "The controller is in communication with a number of sensors [transmit sensor signals to controller] to receive data indicative of the performance of various vehicle components [obtain current driving state]."  Also, "The difference between measured outputs [current driving state] and the model-based estimate outputs [reference driving state for required output state] should be close to zero under ideal conditions." Note that a skilled practitioner would recognize that if there is a deviation between the measured and estimated values, it is calculated that torque is required for the existing control strategy.);
Estimating the actual output torque of each hub motor in real time through the Kalman filter observer set in the VCU… (Huang: [0041] "Data for each of the calculated deviations may be gathered on an ongoing basis during a vehicle drive cycle. In order to reduce the volume of data gathered and analyzed, features of the raw data may be derived which are representative of attribute behavior over a period of time [using Kalman filter to estimate based on measured values]. The controller may apply mathematic transformations to reduce the amount of data stored and processed.").
And calculating the fault coefficient of the hub motor from the real-time estimated value of the actual output torque and the required output torque (Huang: [0030] "As discussed above, the controller may also directly measure actual output torque of the motor, T.sub.I,m. According to aspects of the present disclosure, the controller may be programmed to calculate a deviation between a measured output torque [from actual output torque] of the electric motor of the electric-assist braking system and an estimated output torque [from required output torque]. The difference between the model-based motor output torque estimate T.sub.I,est and the measured output torque T.sub.l,m may be used as a deviation component D.sub.em2 [fault coefficient] of a fault signature profile. D.sub.em2 = T.sub.I,m−T.sub.t,est (6)." Note that a skilled practitioner would recognize that taking a difference of the actual and required torque is another similar way to determine a fault coefficient. One could easily convert the difference of torques into a ratio to make the same conclusions. For example, if D.sub.em2 is negative, the actual torque is less than the required torque. This could be converted into a ratio of T.sub.I,m/T.sub.t,est, to determine a ratio with values between 0 and 1. The converted ratio would also provide information such as there is torque provided because the actual torque would be greater than 0, resulting in the ratio being greater than 0. Also, the converted ratio would provide information such that the wheel has completely lost torque because the actual torque would be 0, resulting the ratio also being 0.).
76.	Regarding Claim 3, Fu and Huang remains as applied above in Claim 1, and further, Fu teaches wherein the compensation method in step (1) of S3 is as follows: introducing the fault coefficient i into the original control strategy, which is re-integrated into the fault-tolerant tracking control strategy (Fu: [Page 5, Lines 1-4] and [Page 10, Lines 3-4] "The vehicle controller collects real-time vehicle failure motor information and selects the driving mode under the failure fault according to the number and position of the failure motors [fault identification coefficient of hub motors]. This embodiment fully considers the vehicle failure motor all possible situations."  Also, "Combined with vehicle dynamics theory, the longitudinal driving force of each wheel of the vehicle is determined. The output torque of the motor can be obtained." Note that the fault identification coefficient is determined as either a fault of a motor (value is 0) or no fault (value is 1) for each of the wheels.).
	During steering, compensating the yaw moment by using the hub motor working normally through the direct yaw moment control method (Fu: Page 11, Lines 19-23] "Control strategy under normal working of single motor: When the vehicle detects that a single motor works normally and the remaining three motors fail, the vehicle cannot control the motor to drive the vehicle to continue driving. In this state, the longitudinal driving force of the normal motor is distributed according to the position of the motor failure [compensating yaw moment using hub motor working normally] and the steering direction [during steering] of the vehicle, so as to control the vehicle [direct yaw moment control method] to stop stably and safely."); 
If the required yaw moment compensation value is too large and exceeds the working limit of the hub motor, providing additional yaw angle compensation by an active steering system (As currently claimed, dependent Claim 3 recites the limitation "if the required raw moment compensation value is too large and exceeds the working limit of the hub motor." Ignoring the interpretation issues caused by the indefiniteness rejections noted, the inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim. In Claim 3, only one of the options is explicitly defined (actions are taken when required yaw moment compensation value is too large/exceeds working limit of hub). As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. required yaw moment compensation value is less than being too large, within working limit of hub motor). Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action. This will be the interpretation for Claim 3.);
And when driving in a straight line, providing yaw angle compensation only by the active steering system for vehicle yaw caused by the fault of the hub motor (As currently claimed, dependent Claim 3 recites the limitation "when driving in a straight line." Ignoring the interpretation issues caused by the indefiniteness rejections noted, the inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension and mutual exclusivity). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle.  Under BRI, the use of optional language obligates the examiner to interpret both the claimed/defined and unclaimed/undefined options to determine the broadest interpretation of the claim. In Claim 3, only one of the options is explicitly defined (when driving in a straight line). As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. when not driving in a straight line). Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action. This will be the interpretation for Claim 3.).
77.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 110481338 A), in view of Huang (US 20170297549 A1), as applied to claims 1 and 3 above, and in further view of Broyles (US 20210269000 A1).
78.	Regarding Claim 4, Fu and Huang remains as applied above in Claim 1.
	Fu and Huang fail to explicitly teach if the driving speed of the vehicle does not exceed the low-speed limit value or the driving speed exceeds the low-speed limit value but the driving environment meets the emergency braking condition of the vehicle, the brake performs emergency braking; if the driving speed of the vehicle exceeds the low speed limit and the driving environment does not meet the emergency braking condition, the vehicle braking deceleration should be guaranteed not to exceed the safe braking deceleration, so as to avoid the problems caused by sudden braking as much as possible.
	However, in the same field of endeavor, Broyles teaches if the driving speed of the vehicle does not exceed the low-speed limit value or the driving speed exceeds the low-speed limit value but the driving environment meets the emergency braking condition of the vehicle, the brake performs emergency braking; and if the driving speed of the vehicle exceeds the low speed limit and the driving environment does not meet the emergency braking condition, the vehicle braking deceleration should be guaranteed not to exceed the safe braking deceleration, so as to avoid the problems caused by sudden braking as much as possible (Broyles: [0064] "In a further example embodiment, one or more of the safe state deceleration profiles 350, 352, 354 are preselected [vehicle braking deceleration is safe braking deceleration] by one or more of the XBR controlling devices based on a safe state profile selection command received from the one or more of the XBR controlling devices before the occurrence of a failure or an emergency situation, and then executed by the brake controller 250 upon the occurrence of a failure, emergency, fault in the vehicle, or the like." Note that a skilled practitioner would recognize that the vehicle exceeds a low speed limit to decelerate because the vehicle is not stopped and the deceleration is a safe deceleration profile for the safety of the vehicle.  As currently claimed, independent Claim 4 recites the limitation "if the driving speed of the vehicle exceeds the low speed limit and the driving environment does not meet the emergency braking condition." The inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates an embodiment with optional language. Optional language within a claim creates more than one embodiment for substantive examination (e.g., Option A is claimed, Option B is claimed, but both options cannot occur simultaneously - mutual exclusivity). As such, the two mutually exclusive limitations that include the “if” term becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both claimed options to determine the broadest interpretation of the claim. However, the broadest interpretation cannot include both mutually exclusive embodiments and only the broadest single embodiment is subject to examination.).
Fu, Huang, and Broyles are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu to incorporate the teachings of Huang to control the driving speed of the vehicle based on a speed limit value because it provides the benefit of improving safety and comfort for passengers when under braking.


Prior Art
80.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Chen (US 20210323536 A1)
Fu (CN 111267869 A)
Kueperkoch (US 20040162650 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663